McMILLIAN, Circuit Judge,
concurrent in part and dissenting in part.
I concur in the majority opinion’s analysis in Parts III (withdrawal of guilty plea) and IV (reduction for acceptance of responsibility), but I disagree with the analysis in Parts I (increase for organized criminal activity) and II (valuation of loss). For the reasons discussed below, I would reverse the sentences of Gilbert L. Stumpe, Willie L. Walker and Charles Moore and remand those cases to the district court for resen-tencing.
ORGANIZED CRIMINAL ACTIVITY
With respect to Part I, I think the district court should have applied Guideline § 2B1.2(b)(5) (formerly § 2B1.2(b)(4)), as amended, to Stumpe and Walker. Because the United States Sentencing Commission expressly noted that this particular amendment was intended to clarify the scope of coverage of the existing guideline, see Amendments to the Sentencing Guidelines for United States Courts, 54 Fed.Reg. 21348, 21355 (1989), I would give it substantial weight in determining the meaning of the existing guideline. See United States v. Ofchinick, 877 F.2d 251, 257 n. 9 (3d Cir.1989) (proposed clarifying amendment to Sentencing Guideline § 4Al.l(e)); May Department Stores Co. v. Smith, 572 F.2d 1275, 1277-78 (8th Cir.) (subsequent clarifying amendment of jurisdictional provision of Veterans Administration Act), cert. denied, 439 U.S. 837, 99 S.Ct. 122, 58 L.Ed.2d 134 (1978).
The majority opinion construed “organized criminal activity” in the existing guideline as not limited to vehicles or vehicle parts. This is a reasonable construction; nonetheless, in light of the subsequent clarifying amendment, such a construction was evidently not the one that the Sentencing Commission had intended. The Sentencing Commission specifically amended the existing guideline to clarify that the intended scope of the specific offense characteristic of “organized criminal activity” is *1296-1304limited to “an organized scheme to receive stolen vehicles or vehicle parts,” for example, “an ongoing, sophisticated operation such as an auto theft ring or ‘chop shop.’ ” Guideline § 2B1.2(b)(5) & application note 4.
Because Stumpe’s and Walker’s offenses did not involve an organized scheme to receive stolen vehicles or vehicle parts, I would hold the district court erred in increasing their offense levels to 14 pursuant to Guideline § 2B1.2(b)(5). I would reverse their sentences and remand their cases to the district court for resentencing. VALUATION OF LOSS
With respect to Part II, I agree with the majority opinion that, pursuant to Guideline § 2B1.1, loss is ordinarily determined according to the fair market value of the particular property at issue. However, as noted by the majority opinion, the Guidelines do not specify which market is applicable, that is, the wholesale or retail market. In my view, the Guidelines suggest that the appropriate market should be determined with reference to the victim. The Guidelines refer to the victim’s “loss” or “harm,” as well as the gain to the defendant, and provide that, where the market value is difficult to ascertain or inadequate, the court may measure loss in some other way victim-related way, such as the reasonable replacement cost. Guideline § 2B1.1 application note 2; see United States v. Pemberton, 904 F.2d 515, 517 (9th Cir.1990) (value of stolen technical drawings determined by value to owner, not defendant); cf. United States v. Jenkins, 901 F.2d 1075, 1084 (11th Cir.1990) (value of non-negotiable securities determined by face value, not merely cost to replace stock certificates), petition for cert, filed (U.S. July 16,1990) (No. 90-5163); United States v. Wilson, 900 F.2d 1350, 1356 (9th Cir.1990) (alternative measurement of loss used because no real “market” for Industrial espionage; rejecting value in “illegal” or black market).
In the present case, the victims were wholesale distributors, not retailers. For this reason, I would hold that, for purposes of determining loss under Guideline § 2B1.1, the relevant fair market in the present case is the wholesale market, not the retail market. I do not share the majority opinion’s view that there was a failure of proof of the wholesale market value of the stolen cognac. See note 4 supra. Moore presented evidence about the wholesale market value of the stolen cognac based upon information from the respective wholesaler or the shipper or both.
Because I would hold the district court should have used a wholesale market value to determine the total loss involved, I would reverse Moore’s sentence and remand his case to the district court for resentencing.